IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00379-CR
 
Ronald Holoman,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 12th District Court
Walker County, Texas
Trial Court No. 23116
 

ABATEMENT ORDER





 
            Appellant’s
brief is overdue in this appeal.  
 
            Therefore, we abate this appeal to the
trial court to conduct a hearing within 30 days of the date of this Order
pursuant to Texas Rule of Appellate Procedure 38.8(b)(2) and (3).  Tex. R. App. P. 38.8(b)(2), (3).
            Supplemental Clerk’s and Reporter’s Records
are ordered to be filed within 45 days of the date of this Order.  See id.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
abated
Order
issued and filed December 12, 2007
Do
not publish


160;                                                                PER CURIAM
Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed March 3, 2004
[CV06]